FILED
                           NOT FOR PUBLICATION                              JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30101

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00109-RMP-1

  v.
                                                 MEMORANDUM *
ANGEL VERA CAMPOS,

              Defendant - Appellant.




                  Appeal from the United States District Court
                     for the Eastern District of Washington
             Rosanna Malouf Peterson, Chief District Judge, Presiding

                        Argued and Submitted June 5, 2013
                               Seattle, Washington

Before: ALARCÓN, MCKEOWN, and IKUTA, Circuit Judges.

       Angel Vera Campos appeals his guilty plea and sentence arising from

methamphetamine-related offenses, asserting that the district court committed

several errors under Federal Rule of Criminal Procedure 11 in accepting his plea.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Since Campos did not raise his Rule 11 arguments below, we review them for plain

error. See United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

      The district court played no role in negotiating the terms of the plea

agreement and did not pressure or advise Campos to take the government’s offer.

See United States v. Collins, 684 F.3d 873, 883 n.2 (9th Cir. 2012). Therefore, it

did not commit error under Rule 11(c).

      Because the record does not show that Campos bore or actively employed a

firearm in relation to possessing methamphetamine with intent to distribute, the

district court accepted Campos’s plea without a factual basis for “use” or “carry”

liability under 18 U.S.C. § 924(c)(1) and therefore erred under Rule 11(b)(3). See

United States v. Guess, 203 F.3d 1143, 1147 (9th Cir. 2000).

      The district court inaccurately informed Campos that simply having a

firearm in one’s house sufficed for § 924(c)(1) liability as alleged. Cf. id. Because

Campos pleaded guilty on that count immediately after being so informed, we

conclude that the district court also erred under Rule 11(b)(1) by accepting

Campos’s plea without ensuring that he understood the nature of the § 924(c)(1)

charge against him.

      During the change of plea colloquy and at sentencing, Campos repeatedly

expressed confusion as to why his conduct could support a § 924(c)(1) conviction,


                                          2
thus creating a “reasonable probability that, but for the error[s], he would not have

entered the plea.” Dominguez Benitez, 542 U.S. at 83.

      We vacate Campos’s judgment of conviction on the § 924(c)(1) count only

and remand for further proceedings. See United States v. Monzon, 429 F.3d 1268,

1274 (9th Cir. 2005).

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          3